VAUGHN, Judge.
The State offered evidence that defendant was operating a motor vehicle on the highway while his operator’s license was permanently revoked. Defendant testified in his own behalf and admitted that he was operating a motor vehicle at the time in question and that he was doing so after having been notified of the revocation of his license. The “explanation” that he obviously wanted to offer all along was that, in substance, he was driving only because he had taken a friend to the friend’s father’s funeral.
On appeal, defendant’s counsel urges that remarks by the judge during the course of the trial amounted to an expression of opinion on the evidence. We need not set out the instances *353of which defendant complains. Throughout the trial defendant tried to testify when he was not on the stand, make inappropriate motions, inject feckless objections and generally, though apparently without malice, disrupt the trial. The judge elected to proceed with the trial under these difficult circumstances rather than hold defendant in contempt.
We have considered all of defendant’s assignments of error. There has been no error shown that could have affected the verdict of the jury.
No error.
Judges Martin and Clark concur.